DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
This is a Non-Final Detailed Action in response to application filed on 25 January 2019. The present application claims 17-24, submitted on 25 January 2019 are pending.  Applicants' cancelation of claim(s) 1-16, indicated on 25 January 2019 has been acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “first predetermined area” and “second predetermined area” in claims 17, 18 & 22 is a relative term which renders the claim indefinite. The term “first predetermined area” and “second predetermined area” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The term “micro-perforations” in Claim 19 micro is a relative term which renders the claims indefinite. The term “micro” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Since the specification does not define what the limit for micro-perforations then the term “micro” is indefinite with no clear limit as to how small or large a perforation is acceptable to be deemed “micro”.
Claim 23 recites the limitation "the dough package" in line 03 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17, 18, 20-22 & 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (U.S. Pub No. 2009/0226117).
Regarding claim 17, Davis discloses (see Figure 4 – Figure 7) a method of making a flexible easy opening package  (70) comprising the steps of: providing an inner layer (42) of flexible material (46) and an outer layer (74) of flexible material (46) in sheet form; pattern applying a pressure sensitive adhesive (20) to an outer facing surface of the inner layer (42) in a first predetermined area of the inner layer (see Paragraph 0046); drying the pressure sensitive adhesive (20) on the inner layer (see Paragraph 0046); applying a permanent adhesive (34) onto the outer facing surface of the inner layer (42) in a second predetermined area such that the permanent adhesive (34) does not cover the pressure sensitive adhesive (see Paragraph 0040); applying a heat seal to the outer facing surface of the inner layer (see Paragraph 0050); adhesively joining the inner layer (42) and the outer layer (74) via the pressure sensitive adhesive (20) and the permanent laminating adhesive (34) to form a laminate film (see Paragraph 0040); forming an undercut (92) in the inner layer (42) which is in substantial registration with the heat seal (see Paragraph 0050); and forming an overcut (52) in the outer layer (74) substantially in registration with the pressure sensitive adhesive (20), the overcut (52) defining an elongated pull tab (see Paragraph 0037-0045).
Regarding claim 18, Davis discloses (see Figure 4 – Figure 7) the first predetermined area comprises a U-shape pattern (58) having two substantially linear sides connected at a bottom; the undercut (92) is substantially linear; and the overcut (52) forms a U-shaped pattern (58) with sides connected by a bottom, the bottom partially forming a non-adhered gripping end of the pull tab (23) which is outside the first predetermined pattern and outside the second predetermined area (see Figures 4 and Figure 5).
Regarding claim 20, Davis discloses (see Figure 4 – Figure 7) wherein the heat seal is formed by: applying a sealant (84) to an outer facing surface of the inner layer (42) which is substantially coextensive with the undercut (see Paragraph 0054); applying a sealant coating (84) on top of the sealant; and heating the sealant coating and the sealant to form the heat seal (see Paragraph 0054 and Paragraph 0057).
Regarding claim 21, Davis discloses (see Figure 4 – Figure 7) the step of forming the overcut (52) is done so that the overcut (52) is not in substantial registration with the undercut (see Paragraph 0050).
Regarding claim 22, Davis discloses (see Figure 4 – Figure 7) the step of applying the heat seal further comprises applying the heat seal within an area defined on three sides by the first predetermined area and on a fourth side by the second predetermined area (see Paragraph 0054 and Paragraph 0057).
Regarding claim 24, Davis discloses (see Figure 4 – Figure 7) the step of applying the sealant is done before the step of forming the undercut (see Paragraph 0054 and Paragraph 0057).

Allowable Subject Matter
Claims 19 & 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731